IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           April 25, 2008

                                     No. 07-31085                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


KELVIN WELLS

                                                  Plaintiff-Appellant
v.

ANN S. WILLIAMS; GINA LIDBERG; JESSICA GRIFFIN; GERLEENE
YOUNG; UNKNOWN DEWITT; CHERYL HAWKINS

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:06-CV-247


Before SMITH, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       Kelvin Wells appeals, pro se, the 5 November 2007 denial of his motion for
reconsideration. The denial of such a motion is reviewed for abuse of discretion.
E.g., LeClerc v. Webb, 419 F.3d 405, 412 n.13 (5th Cir. 2005) (citation omitted).
In his motion, Wells was required to establish either manifest error of law or
fact, or to present newly discovered evidence. E.g., Templet v. HydroChem Inc.,



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-31085

367 F.3d 473, 479 (5th Cir. 2004) (citation omitted). Instead, he offered nothing
but a conclusory statement of his entitlement to relief.
      AFFIRMED.




                                       2